 

 

Sivwitt !

 

     

:
|
|

|

Case 20-10343-LSS Doc 4513 Filed 05/18/21 Page1of2

© | Laur S.-lb.- Sehvae stews FILE
2D,
ape?

vith. TAA Ae. yy. wring oe Your we
af wtf. 4 ah: t¢ B4A Case ava w / asa? ry me

Bowne end \ STW I. Same af u Ras it Mol ag fa

wes only *» U.blew %$For ter ds meslinge Get muy ae

ZL 2485 is Cu ssouts, pe | trenwse bw

relive ahs Dexusal omeuch daily. Guy ta Areor bey seaals
univerm tonoved hw tive a pleave avewnd ari to4+

 

4 realized \thee isnd rial : Jameth ing Lad «. ley 4...)

+L eck awd Wever vatevned » Reudir said anything t
nay alee Wale fetls- Neto wed at foeak eae wet fin hn mek
of Pray its Pe Aniang Ahad, bot of was Reuaht. ty ods ac ih

a,

was tard by way Sider 3s. "Year we why 4 yued sa4 Ales

i and -“1..0 ei. +t Can he inte 4.t..1 i? Guipeaun Geve _ +. lawav ad.
41 al. o whl, bell. at Bayer ad grin tot ones L we, & Claas etd

And bave never beeen able te bed a sheds Jab on ata ch
& lena “eer relebioashig, DV dud baler aAnigone, TL eleat
Aeus\ anyone and T alsetutly dirpise Gey ypt, 2 ao wat
Hh eg Bilin dallave woutd Covvert any oP aie gt alse

has shy tan Shevll be Leanne te Rvevy Countay. Fw

i Ma teny {Oo Ae L.Lodys ef Lith. Every day bew2 my

!

|
|
|

\ ravad arent stey reliving 4SLeae few Sho-l- months when

I wes o chitd Weyine TT. FA ce sone place. Sinte +hoee
melestias hawe aQcuved xr don< rus thee, fort ruin muy \ he €
iL wo normal wa {. “a decent Carter elead of mw # bhae

Jetavne +h. hoy Scouts * ale ane iN my Ramil ¥ ae velatiwer

 

has any (tives wlth. Less, Pty che leauste hetdi, e yeh ov

velediouchgs Eero t ae ..1 tA atl stuted wt. T
Served whe Ley efoets and wes molested by ondthig man!

You have my Permiustan i shew tir a Avy one a “ey Wate
 

N
=
oO
N
®
Do
©
oO
|
N
—.
ce
a
—
LO
oO
TC
2
uw
eo
a
Ww
t+
oO
oO
a
”)
”)
=
oO
st
oO
oO
7
oO
N
®
Yn
©
O

 

Sustdes Laved Selb Silat

BSA Rankvupley Case ;

BY me-kut stet be
to™ Floor oe
Wiminater De. tago|

19801-s020qc09 DageVisdaeP aby D Mth ty gfe pla odfod| Aap bey Pb yy fpageasdsl
